                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

LYDELL M. WHITE,

               Plaintiff,                              Case No. 6:18-cv-01512-MK

               v.                                      ORDER

N. NAWAZ, Corrections Officer;
J. NOFZIER, Hearings Officer,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

11), and the matter is now before this Court on Plaintiff’s objections. See 28 U.S.C. §

636(b)(1)(B), Fed. R. Civ. P. 72(b). I review de novo. United States v. Bernhardt, 840 F.2d 1441,

1445 (9th Cir. 1998). I find no error and conclude the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 11) is adopted in

full. The case is dismissed with prejudice.

IT IS SO ORDERED.

       DATED this 16th day of April, 2019.



                                                   s/Michael J. McShane_____________
                                                        Michael McShane
                                                   United States District Judge


1 –ORDER
